OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN
     -S. The total rooeipta&poclftod to the
aoiler Inapeotlon mnd during the periodfrom
June 25,1937 thm@    June S, X986 uu $88,8b9.84.
Thue  dep c mita
               lotw.lly bo@a in Septmaber 1957.
       “a. The total of nrmnte  lhed  agalnat
th,   Bollor Iwpwtlon Pun& durlag the tirrt   year
(6-3-57 through S-S-56) ns #M,TM.98,        lam-
a balanw at t&t Plato -of #Ut,lS&.Ob.     It is ire
poosiblo to dokralne the mt         of out8tmdlo(
oblQation8 uhioh mre 8ub88qwntlJ wlcl,from
this b81anao.

     "4. Ou Ao&uat 8, 1936 Oh. Trnwru   uaa au-
thorlzod to trrwtu   the ma ot $~0,000.09 famm.
the Boilor Iaspaotlonhurd to tha Qononl Jtovmeo
lhud. m oth8r t-rem       hare bun aade.
Ronorablo 900. H. Shopperd, paga S


     ondlng ~10,000.00 18 to be oarrled rorward for
     the purpose or wfoxomaerlt 0r the Aot.
          4. Any amount rwaining la th0 rwd in OX-
     0088 of #10,000.00 at the 01080 of any fl8oel
     year lftu lose *hall rout    to tha oeneral Rsv-
     MW   rune or th8 state or ~0x68.

            .Awording    to the lnfornvtion you hare furnI8h.d
UI, the whole of the $19,97S.bZ dl&araod from the )RO,OOO
O8niral Rerenuo Appropriation rhould hwa been refiaeed.
Youwill note, homer,    that while tha bgl8latoxw prorid-
ld for tha r*plao-t    of 8uah upandltcme8     it ax80 pro-
tldad~that oaly too8 oelloakd  during the fimt    year'8
opention of the Act 8hould be  available for 8uoh u8a. ?ez!
this roamon the baUnoo In tha  Bollor Inspaotlon Fund a8
0r *uguat 51, iota, the one or tat3 rim  il8wi par,     l8
unimportant lx o epthatt it mbnoo8 and Inolude8 the bal-
anw on hand a8 of June 8, 1938, the end of.th8 flr8t 7ur’a
o~ntlon of the Aot.
           The balaneo on hand In tb       SoIlor Ia8paatIon Fund
on am@   s, 19JB, ra‘ $lle,lS4.86,Mb       the who10 of thl‘ ‘mount
8hoaldhwe        beontran8?emdtotho       wnerall?eveauo mnd.oa
A8@8t 8 1938,   ~io,~&o Of thi8 baMO@    -8  80 tMM?UMd,
loa~IagJ6~lS4.86 In the go~orIru~otlonPIlndrhloh*horrlb
&ro km    lppllodto tha ciumnl RorenqaApproprIatl&n,
            fnbothyourl~ttero?   Septrnkr8   andthato?
Sogtwtmr    Zy youpolnt~~tthatth~   balum   lathe nooiler
In8pootlonma at tha ol.00~ of the flmal *ar lndbng
August 8, 19S8, n8 #4,990.61 au4 it appear8 thud ham
nwor bun a lasrreramotmt la this   lhnd than the ballaaoo
lppearla& on     Au&&et 8l.   1938.

            It
             18 the opinion of thIa.lMpartaont thut the 891~
0r $&lSL$b,   1088 the total amouut of all rasrauta *loR
hwe booa paid and wen 188tmd iOr ol~iu arlelngprier to
June S, lQSS, #hould be tranafomd   fmm the Boiler IM~OO-
tion Bin&lto the Gweral        R6TMw   Fund in   leoordenoe with   the
MqU.hUWk e? SeOtiOI818 Of EOtk80Sill SS8, AOt8 Of thO
46th Lo(Li8latux-o.